DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended Claims filed on 07/22/2021. Claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen et al. (9,770,015), hereinafter Oikarinen in view of Zeng et al. (US 2018/0173598), hereinafter Zeng, and further in view of Imazaki et al. (US 2014/0359238), hereinafter Imazaki, Okubo et al. (US 2019/0095136), hereinafter Okubo, and Duluk Jr. et al. (US 2014/0281324), hereinafter Duluk.
Regarding claims 1, 8, and 15, taking claim 8 as exemplary, Oikarinen teaches a storage array comprising: 
first solid state disks (SSDs) (Oikarinen, Col.10, lines 22-44, SSDs; Col.10, lines 2-21, storage nodes (SNs) 132A and 132B); 
second SSDs (Oikarinen, Col.10, lines 22-44, SSDs; Col.10, lines 2-21, metadata nodes (MNs) 122A and 122B), wherein a page size of each first SSD is greater than a page size of each second SSD (Oikarinen, Col.15, line 56 – Col.16, line 4, The block sizes and/or page sizes being used for metadata structures may differ from those being used for the corresponding data; Col.19, line 64 –Col.20, line 29, The physical page sizes used for metadata may be set as follows (column 710): 8 kilobytes for FS1 and 16 kilobytes for FS2. For data, as shown in column 720, the page size may be set equal to the logical block size for FS1, while the page size may be set to 32 kilobytes for FS2.), wherein a logical address space constituted by the first SSDs is divided into large- page logical blocks, wherein each large-page logical block is divided into large-page logical pages based on the page size of the first SSD (Oikarinen, Col.8, lines 4-61, a file (or a metadata object) may be organized as a sequence of logical blocks, with each logical block being mapped to one or more physical data pages; Col.8, line 62 – Col.9, line 37, in one straightforward implementation, a file may comprise some number of fixed size (e.g., 4-megabyte) logical blocks, each logical block may comprise some number of fixed size (e.g., 32-kilobyte) physical pages; ), wherein a logical address space constituted by the second SSDs is divided into small-page logical blocks, wherein each small-page logical block is divided into small-page logical pages based on the page size of the second SSD (Oikarinen, Col.10, lines 22-44, Metadata for the file store object may itself comprise a set of logical blocks (potentially of different sizes than the corresponding logical blocks for data), and may be stored in pages), wherein a large- page logical block and a small-page logical block constitute a hybrid-page logical block, wherein a logical unit provided for a host for use is constructed based on the large-page logical block in the hybrid-page logical block, wherein a conversion table is set for each hybrid-page logical block, and wherein the conversion table records a mapping relationship between a large-page logical page, a data annotation, and a small-page-index table address; and 
a processor configured to: 
receive, from the host, a first data access request for accessing first data stored in the storage array (Oikarinen, Col.8, lines 3-61, a single client read request may actually require a plurality of physical read operations (e.g., of metadata and/or , wherein the first data access request carries a first logical address of the first data (Oikarinen, Col.51, line 63 – Col. 52, line 8, multiple concurrent read requests directed to a logical block of a storage service object in a scheduling environment in which all the read requests to the logical block; Col.58, lines 1-19, an I/O request (a read or a write) directed to at least a portion of a logical block LB1 of a storage object … being managed by a multi-tenant file storage service may be received); 
search for a first large-page logical page corresponding to the first logical address and a large-page logical page address in the first large-page logical page, wherein the first large-page logical page belongs to a large-page logical block of a first hybrid-page logical block; 
search a conversion table corresponding to the first hybrid-page logical block for a first data annotation corresponding to the first large-page logical page; 
obtain a small-page-index table based on a small-page-index table address that is recorded in the conversion table and that corresponds to the first large-page logical page when the first data annotation is a small-page annotation, wherein the small-page annotation indicates that data corresponding to the first large-page logical page is stored in a small-page SSD corresponding to a small-page chunk; 
determine, in the small-page-index table based on the large-page logical page address, a small-page logical page corresponding to the large-page logical page address and a small-page logical page address in the small-page logical page, wherein a storage space that corresponds to the small-page logical page address and that is of a second SSD is for storing data migrated from a storage space that corresponds to the large-page logical page address and that is of a first SSD; and 
obtain the first data from the second SSD based on the small-page logical page address.  
Oikarinen does not explicitly teach a logical block is divided into logical pages; wherein a large- page logical block and a small-page logical block constitute a hybrid-page logical block, wherein a logical unit provided for a host for use is constructed based on the large-page logical block in the hybrid-page logical block, wherein a conversion table is set for each hybrid-page logical block, and wherein the conversion table records a mapping relationship between a large-page logical page, a data annotation, and a small-page-index table address; search for a first large-page logical page corresponding to the first logical address and a large-page logical page address in the first large-page logical page, wherein the first large-page logical page belongs to a large-page logical block of a first hybrid-page logical block; search a conversion table corresponding to the first hybrid-page logical block for a first data annotation corresponding to the first large-page logical page; obtain a small-page-index table based on a small-page-index table address that is recorded in the conversion table and that corresponds to the first large-page logical page when the first data annotation is a small-page annotation, wherein the small-page annotation indicates that data corresponding to the first large-page logical page is stored in a small-page SSD corresponding to a small-page chunk; determine, in the small-page-index table based on the large-page logical page address, a small-page logical page corresponding to the large-page logical page address and a small-page logical page address in the small-
However, Oikarinen in view of Zeng teaches wherein a large- page logical block and a small-page logical block constitute a hybrid-page logical block (Zeng, [0053], a metadata block 21 and a data block 22 are stored adjacent to each other as a whole unit, which is herein referred to as a data block unit 2; Oikarinen, Col.48, lines 16-35, Extent 2934D supports variable-size pages; Fig.29, see 2934D comprises a large page and a small page)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Oikarinen to incorporate teachings of Zeng to store a metadata block and a data block adjacent to each other as a data block unit. A person of ordinary skill in the art would have been motivated to combine the teachings of Oikarinen with Zeng because it improves efficiency and performance of the system disclosed in Oikarinen by reducing seek time required to update metadata after data is written to data blocks (Zeng, [0004]). 
The combination of Oikarinen does not explicitly teach a logical block is divided into logical pages; wherein a logical unit provided for a host for use is constructed based on the large-page logical block in the hybrid-page logical block, wherein a conversion table is set for each hybrid-page logical block, and wherein the conversion table records a mapping relationship between a large-page logical page, a data annotation, and a ; search for a first large-page logical page corresponding to the first logical address and a large-page logical page address in the first large-page logical page, wherein the first large-page logical page belongs to a large-page logical block of a first hybrid-page logical block; search a conversion table corresponding to the first hybrid-page logical block for a first data annotation corresponding to the first large-page logical page; obtain a small-page-index table based on a small-page-index table address that is recorded in the conversion table and that corresponds to the first large-page logical page when the first data annotation is a small-page annotation, wherein the small-page annotation indicates that data corresponding to the first large-page logical page is stored in a small-page SSD corresponding to a small-page chunk; determine, in the small-page-index table based on the large-page logical page address, a small-page logical page corresponding to the large-page logical page address and a small-page logical page address in the small-page logical page, wherein a storage space that corresponds to the small-page logical page address and that is of a second SSD is for storing data migrated from a storage space that corresponds to the large-page logical page address and that is of a first SSD, and obtain the first data from the second SSD based on the small-page logical page address, as claimed.
However, the combination of Oikarinen in view of Imazaki teaches each logical block is divided into logical pages (Imazaki, [0005], assigning the actual storage area in a RAID … to a virtual volume in chunk units comprising a plurality of pages of equal size; [0074]; logical page); 
a logical unit provided for a host for use is constructed based on the large-page logical block in the hybrid-page logical block (Imazaki, [0048], with the Thin 
wherein a conversion table is set for each hybrid-page logical block, and wherein the conversion table records a mapping relationship between a large-page logical page, a data annotation, and a small-page-index table address (Imazaki, [0071], The large-size page ID field 2610 stores information which identifies large-size pages configured in the shared pool 201. The page attribute field 2611 stores information showing the attributes of each of the large-size pages; [0072], The pointer ID field 2612 stores a pointer ID which shows the storage location of the page division management information 265 which manages small-size pages obtained by dividing a large-size page); and 
a processor configured to: 
receive, from the host, a first data access request for accessing first data stored in the storage array (Imazaki, [0105], read processing by the host apparatus; [0107], write processing by the host apparatus; Oikarinen, Col.25, lines 42-61, each of the write requests shown may be translated into a read-modify-write sequence directed to the corresponding physical page);
search for a first large-page logical page corresponding to the first logical address and a large-page logical page address in the first large-page logical page, wherein the first large-page logical page belongs to a large-page logical block of a first hybrid-page logical block (Imazaki, [0106]; [0111], determine whether or not the large-size page which is the write processing target is a primary volume (S116).); 
search a conversion table corresponding to the first hybrid-page logical block for a first data annotation corresponding to the first large-page logical page (Imazaki, [0069]-[0071], The page attribute field 2611 stores information showing the attributes of each of the large-size pages); 
obtain a small-page-index table based on a small-page-index table address that is recorded in the conversion table and that corresponds to the first large-page logical page when the first data annotation is a small-page annotation (Imazaki, [0121], [0113]; [0074], if data is not stored in one small-size page, the page attribute field 2651 stores ‘0’, and if data is stored in one small-size page, the page attribute field 2651 stores ‘1’); 
determine, in the small-page-index table based on the large-page logical page address, a small-page logical page corresponding to the large-page logical page address and a small-page logical page address in the small-page logical page (Imazaki, [0114]).
obtain the first data from the second SSD based on the small-page logical page address (Imazaki, [0106], storage control program 26 refers to the logical page management table 266 to acquire a small-size page ID … which correspond to the logical page ID which is the read processing target (S102) … the storage control program 26 reads the data stored in the page acquired in step S102 or step S103 (S104)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oikarinen to incorporate teachings of Imazaki to include mapping tables maintaining a mapping relationship between a large-page, a data annotation, and a pointer to a small-page table. The tables are used to locate large-page/small-page when read/write requests are processed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Oikarinen with Imazaki because it improves efficiency of the system disclosed in the combination of Oikarinen by enabling pages of different management sizes to be efficiently managed (Imazaki, [0010]).
The combination of Oikarinen does not explicitly teach wherein the small-page annotation indicates that data corresponding to the first large-page logical page is stored in a small-page SSD corresponding to a small-page chunk; wherein a storage space that corresponds to the small-page logical page address and that is of a second SSD is for storing data migrated from a storage space that corresponds to the large-page logical page address and that is of a first SSD, as claimed.
However, the combination of Oikarinen in view of Okubo teaches wherein the small-page annotation indicates that data corresponding to the first large-page logical page is stored in a small-page SSD corresponding to a small-page chunk (Okubo, [0084], In a case in which an address is represented in “physical address” of “second memory”, it means that transfer from the first memory 310 to the second memory 320 has already been performed; [0085], [0087]; Fig.8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the 
The combination of Oikarinen does not explicitly teach wherein a storage space that corresponds to the small-page logical page address and that is of a second SSD is for storing data migrated from a storage space that corresponds to the large-page logical page address and that is of a first SSD, as claimed.
However, the combination of Oikarinen in view of Duluk teaches wherein a storage space that corresponds to the small-page logical page address and that is of a second SSD is for storing data migrated from a storage space that corresponds to the large-page logical page address and that is of a first SSD (Duluk, [0099], Then the UVM driver 101 copies the portion of the large memory page 506 to the destination small memory page 502.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Oikarinen to incorporate teachings of Duluk to migrate large page data to smaller pages. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Oikarinen with Duluk because it improves efficiency of the system 
Claims 1 and 15 have similar limitations as claim 8 and they are rejected for the similar reasons.
Regarding claims 2, 9, and 16, taking claim 9 as exemplary, the combination of Oikarinen teaches all the features with respect to claim 8 as outlined above. The combination of Oikarinen further teaches the storage array of claim 8, wherein the processor is further configured to: receive, from the host, a second data access request that is for accessing second data stored in the storage array (Oikarinen, Col.8, lines 3-61, a single client read request may actually require a plurality of physical read operations (e.g., of metadata and/or data) at various extents; Col.17, lines 35-46, a service request 644A (such as a write or a read directed to a file) is received from a client 180; Imazaki, [0059], The host apparatus 10 transmits a data read/write request to the storage apparatus 20 ), wherein the second data access request carries a logical address of the second data (Oikarinen, Col.51, line 63 – Col. 52, line 8, multiple concurrent read requests directed to a logical block of a storage service object in a scheduling environment in which all the read requests to the logical block; Col.58, lines 1-19, an I/O request (a read or a write) directed to at least a portion of a logical block LB1 of a storage object … being managed by a multi-tenant file storage service may be received); 
search for a second large-page logical page corresponding to the logical address of the second data and a large-page logical page address in the second large-page logical page, wherein the second large-page logical page belongs to a large-page logical block of a second hybrid-page logical block (Imazaki, [0106]; [0111], determine whether or not the large-size page which is the write processing target is a primary volume (S116)); 
search a conversion table corresponding to the second hybrid-page logical block for a data annotation corresponding to the second large-page logical page (Imazaki, [0069]-[0071], The page attribute field 2611 stores information showing the attributes of each of the large-size pages); and 
obtain the second data from the first SSD based on the large-page logical page address in the second large-page logical page when the data annotation corresponding to the second large- page logical page is a large-page annotation (Imazaki, [0106],  storage control program 26 reads the data stored in the page acquired in step S102 or step S103).
Claims 2 and 16 have similar limitations as claim 9 and they are rejected for the similar reasons.

  Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oikarinen, Zeng, Imazaki, Okubo, and Duluk as applied to claims 1, 8, and 15 respectively above, and further in view of Nagao et al. (US 2015/0301743), hereinafter Nagao and Prodromou et al. (US 2018/0107598), hereinafter Prodromou.
Regarding claims 5, 12, and 19, taking claim 12 as exemplary, the combination of Oikarinen teaches all the features with respect to claim 8 as outlined above. The combination of Oikarinen does not explicitly teach the storage array of claim 8, wherein 
However, the combination of Oikarinen in view of Nagao teaches the storage array of claim 8, wherein the processor is further configured to: 
periodically detect in the conversion table a large-page logical page whose quantity of access times is greater than a preset value (Nagao, [0188], executed regularly; Fig. 21); 
create a small-page-index table for the large-page logical page whose quantity of access times is greater than the preset value (Imazaki, [0070]-[0072], The pointer ID field 2612 stores a pointer ID which shows the storage location of the page division management information 265 which manages small-size pages obtained by dividing a large-size page); 
record an address of the small-page-index table in the conversion table, wherein the small-page-index table records N blank small-page logical pages, N is a quantity of small-page logical pages comprised in each large-page logical page, and N>1 (Imazaki, [0075]); 
migrate, to a storage space that corresponds to the N blank small-page logical pages and that is of the second SSD, data that is stored in the first SSD and that corresponds to the large- page logical page whose quantity of access times is greater than the preset value (Nagao, [0193], s8010); 
modify to the small-page annotation a data annotation of the large-page logical page whose quantity of access times is greater than the preset value (Imazaki, [0120], [0121]); and 
set, to zero, the quantity of access times of the large-page logical page whose quantity of access times is greater than the preset value.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oikarinen to incorporate teachings of Imazaki to include mapping tables record a mapping relationship between a large-page, a data annotation, and a pointer to a small-page table. The tables are used to locate large-page/small-page when read/write requests are processed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Oikarinen with Imazaki because it improves efficiency of the system disclosed in the combination of Oikarinen by enabling pages of different management sizes to be efficiently managed (Imazaki, [0010]).

The combination of Oikarinen in view of Prodr0mou teaches set, to zero, the quantity of access times of the large-page logical page whose quantity of access times is greater than the preset value (Prodromou, [0044], At certain times, the access counter 504 for a page can be cleared (reduced to zero, etc.) or set to a specified value such as when a page is deallocated, initially allocated or accessed, migrated, etc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oikarinen to incorporate teachings of Prodromou to reset an access counter to zero after a page is migrated. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Oikarinen with Prodromou by keeping correct access record for each memory page (Prodromou, [0021]). 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oikarinen, Zeng, Imazaki, Okubo, and Duluk as applied to claims 1  above, and further in view of Idei et al. (US 2017/0004172), hereinafter Idei and Schuster et al. (US 2018/0121134), hereinafter Schuster.
Regarding claims 7 and14, taking claim 14 as exemplary, the combination of Oikarinen teaches all the features with respect to claim 8 as outlined above. The combination of Oikarinen does not explicitly teach the storage array of claim 8, wherein a small-page logical block in each hybrid-page logical block has a small-page logical page table, wherein the small-page logical page table records a correspondence between a small-page logical page comprised in each small-page logical block and a logical page in the second SSD; and wherein the processor is further configured to: obtain, from the small-page logical page table, a logical page and a logical page address of the logical page in the second SSD that correspond to each small-page logical page and a small-page logical page address of the small-page logical page; generate an access sub-request for each logical page and a logical page address of the logical page in the second SSD, wherein each access sub-request carries one logical page and one logical page address in the second SSD; and send the access sub-request to the second SSD to instruct the second SSD to obtain the first data based on the logical page and the logical page address of the logical page in the second SSD, as claimed.
However, the combination of Oikarinen in view of Idei teaches the storage array of claim 8, wherein a small-page logical block in each hybrid-page logical block has a small-page logical page table, wherein the small-page logical page table records a correspondence between a small-page logical page comprised in each small-page logical block and a logical page in the second SSD (Idei, [0072], Fig. 5B); and wherein the processor is further configured to: 
obtain, from the small-page logical page table, a logical page and a logical page address of the logical page in the second SSD that correspond to each small-page logical page and a small-page logical page address of the small-page logical page (Idei, [0072]); generate an access sub-request for each logical page and a logical page address of the logical page in the second SSD (Oikarinen, Col.9, lines 9-28, the access node 112 may send internal requests (i.e., requests that are generated within the storage service and use network paths that are not directly accessible to customers of the storage service) to the metadata node (arrow 693), acting as a client of the metadata node. Similarly, both the metadata node and the access node may send internal requests to storage nodes 132, acting as clients of the storage nodes), wherein each access sub-request carries one logical page and one logical page address in the second SSD; and send the access sub-request to the second SSD to instruct the second SSD to obtain the first data based on the logical page and the logical page address of the logical page in the second SSD (Oikarinen, Col.18, lines 6-20, metadata obtained from storage node 132A that is required for responding to the client's request (termed request-relevant metadata 652) may be provided to the access node 112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oikarinen to incorporate teachings of Idei to include a storage management table with information on logical page address, physical page address, and device ID to associate 
The combination of Oikarinen does not explicitly teach wherein each access sub-request carries one logical page and one logical page address in the second SSD, as claimed.
However, the combination of Oikarinen in view of Schuster teaches wherein each access sub-request carries one logical page and one logical page address in the second SSD (Schuster, [0141], Upon receiving a request to access a page on a given block, a page map, such as a flash translation layer (FTL) page map mapping logical page addresses to physical addresses, may be queried with the logical page address to retrieve the physical page address of the requested page.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Oikarinen to incorporate teachings of Schuster to send a sub-request with a logical page to a metadata node to get a physical page address. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Oikarinen with Schuster because it improves efficiency of the system disclosed in the combination of Oikarinen by converting a logical page address to a physical page address that is used in a physical storage device (Schuster, [0141]).
Claim 7 has similar limitations as claim 14 and is rejected for the similar reasons.

Allowable Subject Matter
Claims 3, 4, 6, 10, 11, 13, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites “The data access method of claim 2, wherein the conversion table further records a quantity of access times of each large-page logical page, and wherein the data access method further comprises increasing by 1 a quantity of access times of the second large-page logical page in which an amount of the data obtained from the first SSD is less than a preset value when the second access request is a rewrite request”.  
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 2, and 3 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 3 is allowable. Claims 10 and 17 are objected for the similar reasons.
Claim 4 recites “The data access method of claim 2, wherein a large-page logical block in each hybrid- page logical block has a large-page logical page table, wherein the large-page logical page table records a correspondence between a large-page logical page comprised in each large-page logical block and a logical page in the first SSD; and wherein the data access method further comprises: obtaining, from the large-page logical page table, a logical page that corresponds to the second large-page logical page and that is in the first SSD; determining a logical page address that corresponds to the large-page logical page address and that is in the first SSD; generating an access sub-request, wherein the access sub-request carries the logical page and the logical page address in the first SSD; and sending the access sub-request to the first SSD to instruct the first SSD to obtain, based on the logical page and the logical page address in the first SSD, the data requested in the access sub-request”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 2, and 4 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 4 is allowable. Claims 11 and 18 are objected for the similar reasons.
Claim 6 recites “The data access method of claim 5, wherein the small-page-index table records a quantity of access times of each small-page logical page, and wherein the data access method further comprises: calculating, at an interval of a preset time, a variance and a mean value of quantities of access times corresponding to all the blank small-page logical pages in the small-page-index table; and migrating, to the first SSD corresponding to a large-page logical page corresponding to the small-page-index table when the variance is less than a threshold Ti and the mean value is greater than a threshold T2, data that corresponds to the blank small-page logical pages and that is in the second SSD”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1, 5, and 6 as a whole, the prior art does not teach the claimed subject matter. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117.  The examiner can normally be reached on Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCI N WONG/Primary Examiner, Art Unit 2136